Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive.

For independent claims 1, 16 and 20, the applicant argues (pages 10-11 of the Remarks) that the combination of Chang and Laha do not disclose the newly amended limitation:
“maintain a reporting policy for reporting anomalous events to 10the data center, the reporting policy having a plurality of reporting rules for determining a reporting action to be taken by the processor in response to an anomalous event”

The examiner respectfully disagrees. Newly cited teaching / sections and explanations of Chang disclose the above features as following:  For claim 1, the combination of Chang and Laha, specifically Chang discloses maintain a reporting policy for reporting anomalous events to 10the data center (see fig. 3; S216 and S217; para. 0052/0056, the control module has a policy when a “warning criterion” is reached (e.g. a predetermined number of unfavorable events have occurred such as number of times ports do not respond normally or number of timeout interrupts have occurred as in para. 0052) a message / report to the administrator / vendor server is transmitted as in para. 0052/0056),
the reporting policy having a plurality of reporting rules (see para. 0052; the policy of reporting an event when a warning criterion has been reached (“reporting policy”), wherein there can be a multitude of warning criterions e.g. number of times a port does not respond, number of timeout interrupts etc.) for determining a reporting action to be taken by the processor in response to an anomalous event (see fig. 3; S217, Yes and para. 0052/0056, the control module has a policy when a “warning criterion” is reached (e.g. a predetermined number of unfavorable events have occurred such as number of times ports do not respond normally or number of timeout interrupts have occurred as in para. 0052) a message / report to the administrator / vendor server is transmitted as in para. 0052/0056). Specifically, for claim 1, in regards to the newly amended and argued limitation “a plurality of reporting rules”, Chang discloses that there a multiple different warning criterion (i.e. different rules as in para. 0052) based on which report is transmitted. 

For independent claims 1, the applicant argues (pages 10 last paragraph to page 11 1st paragraph of the Remarks) that the combination of Chang and Laha does not disclose the newly amended limitation:
“each of the plurality of reporting rules being indicative of a particular reporting probability; …. in response to the report of the occurrence of the anomalous event, determine a reporting rule among the plurality of reporting rules and perform the reporting action according to a reporting probability indicated by the determined reporting rule”

The examiner respectfully disagrees. Newly cited teaching / sections and explanations of Laha disclose the above features as following: For claim 1, the combination of Chang and Laha, specifically Laha discloses each of the plurality of reporting rules (see fig. 4; 410; para. 0037; reporting is based on the different network condition factor and parameters (policy) which are contained in the policy table 500 in fig. 5 (i.e. scale ranging from 0-3, corresponding to plurality of reporting rules), which can be change / updated, which changes the probability that adverse events will be reported (as in para. 0079-0080) indicative of a particular reporting probability (see fig. 4; 410; 412; para. 0037, 0047, 0058, 0079-80; different values of network condition factor of a policy containing parameters (i.e. a reporting rule), where multiple of such policies exist as in the policy table 500 in fig. 5 (“plurality of reporting rules””), are used  changes the probability that adverse events will be reported (e.g. reporting pattern, how often reporting is done, and if it delayed) that adverse events will be reported (i.e. scale ranging from 0-3 corresponding to a particular probability)); 
in response to the report of the occurrence of the anomalous 15event determine a reporting rule among the plurality of reporting rules (see fig. 4; 404, 406; para. 0076, 0077; in response to occurrence of autonomous report, which indicates an anomalous event (para. 0024), a policy (out of the multitude of policies in a policy table (fig. 5, 500)) for transmission of report is determined in step 406 & para. 0077) and perform the reporting action according to a reporting probability indicated by the determined reporting rule (see fig. 4; 408, 410; 412; para. 0037, 0047, 0058, 0078-80; requesting to transmit and transmitting the report (“perform the reporting action”) is in accordance to a used / updated network condition factor (para. 0045) based on the determined policy, wherein different values of network condition factor, that are used / updated, change a probability (e.g. reporting pattern, how often reporting is done, and if it delayed) that adverse events will be reported (i.e. scale ranging from 0-3 corresponding to a probability)). 

Therefore, for independent claim 1, the combination of Chang and Laha clearly teaches the newly amended limitation as described above.

Arguments regarding independent claims 16 and 20 and dependent claims 2-6, 8-15, 17-19 are based on the above addressed arguments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-6, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20180183832 A1) and in view Laha et al. (US 20180324636 A1).			

For claim 1, Chang discloses An Internet-of-Things (IoT) device (see fig. 1 and para. 0027; IoT device) comprising:  

5a memory operative to store data used by a processor (see fig. 1 Storage module 2 which contains program zone containing application programs that are executed by the control module 5 (of IoT device 10 in fig. 1) as in para. 0048); 

a network interface operative to enable network communications with a data center (see fig. 1; I/O ports, which connect to external devices and are controlled / secured by to control module of smart IoT device 10 as in para. 0052 last two sentences and para. 0067 last sentence; which transmits an operation warning message via a communication module to a management / vendor server); 
and the processor (see fig. 1; control module 5) operative to: 
maintain a reporting policy for reporting anomalous events to 10the data center (see fig. 3; S216 and S217; para. 0052/0056, the control module has a policy when a “warning criterion” is reached (e.g. a predetermined number of unfavorable events have occurred such as number of times ports do not respond normally or number of timeout interrupts have occurred as in para. 0052) a message / report to the administrator / vendor server is transmitted as in para. 0052/0056),
the reporting policy having a plurality of reporting rules (see para. 0052; the policy of reporting an event when a warning criterion has been reached (“reporting policy”), wherein there can be a multitude of warning criterions e.g. number of times a port does not respond, number of timeout interrupts etc.) for determining a reporting action to be taken by the processor in response to an anomalous event (see fig. 3; S217, Yes and para. 0052/0056, the control module has a policy when a “warning criterion” is reached (e.g. a predetermined number of unfavorable events have occurred such as number of times ports do not respond normally or number of timeout interrupts have occurred as in para. 0052) a message / report to the administrator / vendor server is transmitted as in para. 0052/0056); 

monitor the IoT device for a report of an occurrence of the anomalous event (see fig. 3; S217, Decision between Yes and No and para. 0052/0056, the control module 5 of the IoT device 10, monitors whether a “warning criterion” is reached as in para. 0052/0056 (such as a for example a predetermined number of unfavorable events have occurred as in para. 0052)); 

Chang does not specifically disclose 
each of the plurality of reporting rules being indicative of a particular reporting probability;
 in response to the report of the occurrence of the anomalous 15event, determine a reporting rule among the plurality of reporting rules and perform the reporting action according to a reporting probability indicated by the determined reporting rule;
determine that the data center is sufficiently aware of the anomalous event when the anomalous event is reported to the data center a number of times greater than or equal to a threshold amount; 
when the data center is sufficiently aware of the anomalous event, receive an update to the reporting policy from the data center, wherein the update indicates a decreased reporting probability, that is determined based on a predefined desired number of times the anomalous event is expected to be reported to the data center; and 
modify the reporting policy in accordance with the update such that future occurrences of the anomalous event are reported to the data center based upon the decreased reporting probability.


In analogous art, Laha discloses each of the plurality of reporting rules (see fig. 4; 410; para. 0037; reporting is based on the different network condition factor and parameters (policy) which are contained in the policy table 500 in fig. 5 (i.e. scale ranging from 0-3, corresponding to plurality of reporting rules), which can be change / updated, which changes the probability that adverse events will be reported (as in para. 0079-0080) indicative of a particular reporting probability (see fig. 4; 410; 412; para. 0037, 0047, 0058, 0079-80; different values of network condition factor of a policy containing parameters (i.e. a reporting rule), where multiple of such policies exist as in the policy table 500 in fig. 5 (“plurality of reporting rules””), are used  changes the probability that adverse events will be reported (e.g. reporting pattern, how often reporting is done, and if it delayed) that adverse events will be reported (i.e. scale ranging from 0-3 corresponding to a particular probability)); 

in response to the report of the occurrence of the anomalous 15event determine a reporting rule among the plurality of reporting rules (see fig. 4; 404, 406; para. 0076, 0077; in response to occurrence of autonomous report, which indicates an anomalous event (para. 0024), a policy (out of the multitude of policies in a policy table (fig. 5, 500)) for transmission of report is determined in step 406 & para. 0077) and perform the reporting action according to a reporting probability indicated by the determined reporting rule (see fig. 4; 408, 410; 412; para. 0037, 0047, 0058, 0078-80; requesting to transmit and transmitting the report (“perform the reporting action”) is in accordance to a used / updated network condition factor (para. 0045) based on the determined policy, wherein different values of network condition factor, that are used / updated, change a probability (e.g. reporting pattern, how often reporting is done, and if it delayed) that adverse events will be reported (i.e. scale ranging from 0-3 corresponding to a probability));

determine that the data center is sufficiently aware of the anomalous event when the anomalous event is reported to the data center a number of times greater than or equal to a threshold amount (fig. 4, 408-412, if the NCF parameter (i.e. number of reports) is greater than a threshold (i.e. 408 "Yes") and similarly para. 0079-80, if the reference value (which is equivalent to a number of reports over time as in para. 0037, 0047, 0058) is greater than a threshold the periodicity of reporting can be adjusted, via NCF parameter and further offset adjustments e (as in fig. 4, 410 and 412 (this step occurs after 410 and 408 is executed again in the loop as in fig. 4 a)

when the data center is sufficiently aware of the anomalous event (fig. 4, 408-412, if the NCF parameter (i.e. number of reports) is greater than a threshold (i.e. 408 "Yes"), the NCF parameter and further offset adjustments are made (as in fig. 4, 410 and 412 (this step occurs after 410 and 408 is executed again in the loop as in fig. 4 and para. 0079-80; if the reference value (which is equivalent to a number of reports over time as in para. 0037, 0047, 0058) is greater than a threshold the periodicity of reporting can be adjusted), receive an update to the reporting policy (see para. 0030-31; policy in regards to reporting of events is updated) from the data center (fig. 4, 408-412, if the NCF parameter (i.e. number of reports) is greater than a threshold (i.e. 408 "Yes"), the NCF parameter and further offset adjustments are made (as in fig. 4, 410 and 412 (this step occurs after 410 and 408 is executed again in the loop as in fig. 4 and para. 0079-80; if the reference value (which is equivalent to a number of reports over time as in para. 0037, 0047, 0058) is greater than a threshold the periodicity of reporting can be adjusted)

wherein the update indicates a decreased reporting probability (see fig. 4; 410; para. 0037; the network condition factor is updated in order to decrease a probability that adverse events will be reported (i.e. scale ranging from 0-3)), that is determined based on a predefined desired number of times the anomalous event is expected to be reported to the data center (see fig. 4; 412; para. 0038-37, 0079-80; the adjusted delta periodicity of transmitting of autonomous reports is equal to a certain number of desired reports (i.e. hourly in a day)); and 
modify the reporting policy in accordance with the update such that future occurrences of the anomalous event are reported to the data center based upon the decreased reporting probability (see fig. 4; 410; 412; para. 0037, 0079-80; the network condition factor is updated in order to decrease a probability that adverse events will be reported (i.e. scale ranging from 0-3).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Chang by using the above recited features, as taught by Laha, in order to provide a system / method for the deployment of IoT devices by network operators on an existing infrastructure is the where a large scale deployment of IoT devices can be implemented without major security flaws and incidents, thereby maintaining the integrity and reputation of a service or network provided (see Laha section 0003-4).

For claim 2, the combination of Chang and Laha, specifically Chang discloses wherein the network interface comprises a Long-Term Evolution (LTE) modem (see para. 0027 and claim 18; 4GLTE interface is used for communication).  

For claim 3, the combination of Chang, and Laha, specifically Chang discloses wherein the IoT device comprises a connected vehicle (see para. 0027; the IoT can be part of a vehicle).  

For claim 4, the combination of Chang, and Laha, specifically Chang discloses wherein the processor receives the report of the anomalous event from an electronic control unit (see fig. 4, error-abnormality handling module 7; para. 0052; the error-abnormality module (which has the same functionality as the error-abnormality circuit as in para. 0055) makes report to control module 5, which disposed in the connected vehicle (see para. 0027; the IoT can be part of a vehicle).  

For claim 5, the combination of Chang, and Laha, specifically Chang discloses wherein the reporting action comprises a deterministic reporting action (see fig. 3; S217, yes decision, where a reporting is done in step S218 as in para. 0052/0056, when a “warning criterion” is reached (e.g. a predetermined number of unfavorable events have occurred such as number of times ports do not respond normally or number of timeout interrupts have occurred as in para. 0052, which is considered deterministic) a message / report to the administrator / vendor server is transmitted as in para. 0052/0056).  

For claim 6, the combination of Chang, and Laha, specifically, Chang discloses wherein the deterministic reporting action comprises one of: immediately reporting the anomalous event to the data center (see para. 0052; if the criterion has been matched for an unfavorable event, a report is made to servers / administrators); and logging the anomalous event (see para. 0038, 0044; any event is stored into the status zone).  

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 1, where further Chang discloses A method for an Internet-of-Things (IoT) device (see fig. 1 and para. 0027; IoT device), the method comprising: storing data to be used by a processor in a memory (see fig. 1 Control module 5 and storage module 2; para. 0011 the storage module stores data to be used by the control module (processor)); enabling network communications with a data center via a network interface (see fig. 1; I/O ports, which connect to external devices and are controlled / secured by to control module of smart IoT device 10 as in para. 0052 last two sentences and para. 0067 last sentence; which transmits an operation warning message via a communication module to a management / vendor server).

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 1, where further Chang discloses A software product, comprising a non-transient computer-readable medium in which program instructions are stored, which instructions, when read by a central processing unit (CPU), cause the CPU to (see fig. 1 Control module 5 and storage module 2; para. 0011 the storage module stores data and software / applications (as in para. 0030) to be used by the control module (processor)).


Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20180183832 A1), and Laha et al. (US 20180324636 A1)., further in view of Almurayh et al. (US 9712549 B2).

For claim 8, the combination of Chang and Laha does not disclose wherein the probabilistic reporting action comprises reporting the anomalous event with a certain probability.

In analogous art Almurayh discloses wherein the probabilistic reporting action comprises reporting the anomalous event with a certain probability (see col 10 lines 42-41 and lines 60-65; based on the exact probability that an event would occur it is decided whether an anomaly occurs / is reported)
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Chang and Laha by using the above recited features, as taught by Almurayh, in order to provide a security system to homeowners wherein an attach or break can be quick recognized and alerted (see Almurayh col 1 lines 21-40).

For claim 9, the combination of Chang and Laha does not disclose logging the anomalous event if the anomalous event is not reported.
In analogous art Almurayh discloses logging the anomalous event if the anomalous event is not reported (see col 9 lines 16-32 events that do not become anomalies are logged).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Chang and Laha by using the above recited features, as taught by Almurayh, in order to provide a security system to homeowners wherein an attach or break can be quick recognized and alerted (see Almurayh col 1 lines 21-40).


Claim 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20180183832 A1), and Laha et al. (US 20180324636 A1) further in view of Yin et al. (US 20170026295 A1).

For claim 10, the combination of Chang and Laha do not disclose wherein the reporting action comprises setting up a token bucket.  

In analogous art Yin discloses wherein the reporting action comprises setting up a token bucket (see para. 0062-64; token bucket is setup / utilized to limit the rate of messages that are being sent).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Chang and Laha by using the above recited features, as taught by Yin, in order to provide a method of controlling the rate of message transmission where the least amount of messages are lost while the medium is used efficiently, thereby providing a high QoS service & connection to customers of the service / network provider (see Yin para. 0004).

For claim 11, the combination of Chang and Laha, specifically Chang discloses comprising logging a number of occurrences of the anomalous event (Chang; see para. 0038, 0044; any event is stored into the status zone).

The combination of Chang and Laha does not disclose when the token bucket is full, and emptying the token bucket.
In analogous art Yin discloses when the token bucket is full, and emptying the token bucket (Yin; see fig. 3 para. 0062-64, 0067; token bucket can be full wherein when messages are processed the bucket is being emptied).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Chang and Laha by using the above recited features, as taught by Yin, in order to provide a method of controlling the rate of message transmission where the least amount of messages are lost while the medium is used efficiently, thereby providing a high QoS service & connection to customers of the service / network provider (see Yin para. 0004).

For claim 12, Chang does not disclose reporting a number of occurrences of the anomalous event when the token bucket is full, and emptying the token bucket.
In analogous, Laha discloses further comprising reporting a number of occurrences of the anomalous event (see fig. 4; 412; para. 0038-37, 0079-80; the adjusted delta periodicity of transmitting of autonomous reports is equal to a certain number of desired reports (i.e. hourly in a day))

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Chang by using the above recited features, as taught by Laha, in order to provide a system / method for the deployment of IoT devices by network operators on an existing infrastructure is the Key Performance Indicator (KPI) degradation on non-IoT traffic where a large-scale deployment of IoT devices can be implemented. (see Laha section 0003).

The combination of Chang and Laha does not disclose when the token bucket is full, and emptying the token bucket.
In analogous art Yin discloses when the token bucket is full, and emptying the token bucket (Yin; see fig. 3 para. 0062-64, 0067; token bucket can be full wherein when messages are processed the bucket is being emptied).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Chang and Laha by using the above recited features, as taught by Yin, in order to provide a method of controlling the rate of message transmission where the least amount of messages are lost while the medium is used efficiently, thereby providing a high QoS service & connection to customers of the service / network provider (see Yin para. 0004).

For claim 13, the combination of Chang, Laha and Yin, specifically Chang discloses wherein the reporting action comprises an IoT device status-based action (see para. 0052/0056; the warning message indicates an abnormal condition of the IoT device (as in para. 0060 and also indicating that a “warning criterion” is reached (e.g. a predetermined number of unfavorable events have occurred such as number of times ports do not respond normally or number of timeout interrupts have occurred as in para. 0052)).

For claim 14, the combination of Chang, Laha and Yin, specifically Chang discloses wherein the IoT device status based action comprises one of: a date and time based status; a location based status; a speed based status; a temperature based status (see para. 0049, last two sentences; control module determines status / criterion based on temperature parameter).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20180183832 A1), and Laha et al. (US 20180324636 A1) further in view of Liu et al. (US 20100082513 A1).

For claim 15, the combination of Chang, and Laha does not disclose wherein the anomalous event comprises an unknown anomalous event and further comprising, in response to the report of the occurrence of the unknown anomalous event not having a rule for determining the reporting action to be taken by the processor in response to the 20unknown anomalous event, the processor being operative to: 
determine a state vector of the IoT device associated with the unknown anomalous event; 
determine a confidence level that the unknown anomalous event is a valid anomalous event; and 25report the unknown anomalous event and the state vector to the data center.

In analogous art Liu discloses, wherein the anomalous event comprises an unknown anomalous event (see para.  0040 and para. 0051; last sentence; a new attack pattern is detected that does not match any of the previously known ones) and further comprising, 

in response to the report of the occurrence of the unknown anomalous event not having a rule for determining the reporting action to be taken by the processor in response to the 20unknown anomalous event (see fig. 1; 140-160; in case the attack pattern is known, notifications / alerts (i.e. “reporting action”) are transmitted to one or more nodes as in para. 0039 last sentence and para. 0046, however if the attack pattern is new / not previously known different processing is done (steps 155-185 in figure 1 and there is not explicit rule that the event has to be reported (e.g. due to low probability of an attack as in step 180 of figure 1 and para. 0047)), the processor being operative to: 

determine a state vector of the IoT device (see fig. 1 and para. 0027; IoT device in Chang) associated with the unknown anomalous event (see para. 0040 first and last sentence; for an unknown attack the information layer of a node (such as 245a of master node 240a in fig. 2) performs reinforcement learning to learn a new attack pattern (“state vector”) and adds it to and informs the knowledge base (knowledge base 230 is in a central node 210 as in fig. 2) as described in para. 0054-55); 

determine a confidence level that the unknown anomalous event is a valid anomalous event (see fig. 1; 180; para. 0047; a probability is determined whether an attack is probable)

and 25report the unknown anomalous event and the state vector to the data center (see para. 0040 first and last sentence; for an unknown attack the information layer of a node (such as 245a of master node 240a in fig. 2) performs reinforcement learning to learn a new attack pattern (“state vector”) and adds it to and informs the knowledge base (knowledge base 230 is in a central node 210 as in fig. 2) as described in para. 0054-55).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Chang and Laha by using the above recited features, as taught by Liu, in order to provide preventive systems where no human interaction is needed in order to learn new types of attack, therefore requiring less personnel / employees (see Liu col 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Griffin; Shawn et al.	US 20060003689 A1	Qualitative determination of system health in centralized network management
Wright; Michael et al.	US 20080052395 A1	ADMINISTRATION OF PROTECTION OF DATA ACCESSIBLE BY A MOBILE DEVICE
Satu; Miyuki et al.	US 20080133732 A1	Operation Management System and Method for Network-Connected Apparatus, and Agent for Apparatus Operation Management
Cavanaugh; Craig	US 20090033515 A1	REAL-TIME EVENT NOTIFICATION
Vaccari; Andrea et al.	US 20150304437 A1	Location-Based Content Promotion on Online Social Networks



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday and Tuesday / Thursday and Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413